DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 5-19, as amended, are currently pending and have been considered below.


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 9 and 14, drawn to deciding whether a baby on a bed is in a prone state.
Group II, claim(s) 10 and 15, drawn to deciding a progress of pregnancy of a pregnant woman or an animal.
Group III, claim(s) 11 and 16, drawn to deciding a breeding state of a crop.
Group IV, claim(s) 12 and 17, drawn to deciding a health state of a fish.
Group V, claim(s) 13 and 18, drawn to deciding fault or damage of an object / subject.

Claims 5-8 and 19 link(s) inventions I, II, III, IV and V.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 9-18.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of “acquire images of a same object from a plurality of directions; analyze the images acquired from the directions, and decide whether decision criteria are satisfied, wherein the  this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of at least JP2014-157121(A) (see, in particular, claim 1 and paragraphs [0012] and [0029]) and JP2008-182459(A) (see, in particular, paragraphs [0015], [0016], [0048] and [0049]), the abovementioned technical features make no contribution over the prior art and are therefore not special technical features. 
Groups I and II.  Claims 10 and 15 (Group II) share no other of the same or corresponding special technical features with claims 9 and 14 of Group I, are not dependent from claims 9 and 14 of Group I, and are not substantially identical to or closely related to any of the claims classified as Group I.  Thus, claims 10 and 15 of Group II cannot be classified as Group I. Claims 10 and 15 have the special technical feature of making a determination about the progress of a human or animal pregnancy and have been classified as Group II while claims 9 and 14 have the special technical feature of making a determination about whether a baby on a bed is in a prone state and have been classified as Group I. 
Groups I-III.  Group III, claims 11 and 16 share no other of the same or corresponding special technical features with claims 9 and 14 of Group I or claims 10 and 15 of Group II, are not dependent from claims 9 and 14 of Group I or claims 10 and 15 of Group II, and are not substantially identical to or closely related to any of the claims classified as Group I or Group II.  Thus, claims 11 and 16 of Group III cannot be classified as Group I or Group II.  Claims 11 and 16 have the special technical feature of making a determination about the breeding state of a crop and have been classified as Group III.
Groups I-IV.  Group IV, claims 12 and 17 share no other of the same or corresponding special technical features with Group I (claims 9 and 14), Group II (claims 10 and 15) or Group III (claims 11 and 16), are not dependent from Group I (claims 9 and 14), Group II (claims 10 and 15) or Group III (claims 11 and 16), and are not substantially identical to or closely related to any of the claims classified as Group I, Group II or Group III.  Thus, claims 12 and 17 of Group IV cannot be classified as Group I, Group 
Groups I-V.  Group V, claims 13 and 18 share no other of the same or corresponding special technical features with Group I (claims 9 and 14), Group II (claims 10 and 15), Group III (claims 11 and 16) or Group IV (claims 12 and 17), are not dependent from Group I (claims 9 and 14), Group II (claims 10 and 15), Group III (claims 11 and 16) or Group IV (claims 12 and 17), and are not substantially identical to or closely related to any of the claims classified as Group I, Group II, Group III or Group IV.  Thus, claims 13 and 18 of Group V cannot be classified as Group I, Group II, Group III or Group IV.  Claims 13 and 18 of Group V have the special technical feature of making a determination about whether a subject / object has broken down or been damaged and has been classified as Group V.

A telephone call was made to James Crawford on 25 February 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/TRACY MANGIALASCHI/Examiner, Art Unit 2668             
/VU LE/Supervisory Patent Examiner, Art Unit 2668